DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0224030, Clapper et al.
	In regards to claim 1, in Figures 1-4 and paragraphs detailing said figures, Clapper et al disclose a port assembly comprising: a male port assembly (43, 45, 47) including a male frame sub-assembly having first and second hinged male frame members (45, 47) rotatable about a first axis, the first and second hinged male frame members being sealable therebetween; a first flexible transfer sleeve (33) attachable to the male port assembly and configured to operably connect the male port assembly with a first volume; a female port assembly including a female frame sub-assembly having first and second hinged female frame members (45, 47) rotatable about a second axis that is coaxially alignable with the first axis, the first and second hinged female frame members being sealable therebetween, the female frame sub-assembly being sealable with the male frame sub-assembly; and a second flexible transfer sleeve (35) attachable 
	In regards to claim 2, in Figures 1-4 and paragraphs detailing said figures, Clapper et al disclose a first hinge joint configured to hingedly couple the first and second hinged male frame members; and a second hinge joint configured to hingedly couple the first and second hinged female frame members.
Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive.
Applicant argues that Clapper et al do not disclose a first and second flexible transfer sleeve. The Examiner disagrees. Clapper’s first and second transfer sleeves have a metal cross hatch, meaning, the sleeves are inherently flexible due to the nature of the metal material. Clapper’s first and second transfer sleeves do not have a brittle cross hatch which would render the sleeves inflexible. Clapper meets the claim limitation.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679